Citation Nr: 1525168	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  10-00 084A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (D.I.C.) based on a claim of entitlement to service connection for the cause of death of a veteran.


REPRESENTATION

Appellant is represented by: Disabled American Veterans 


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is the surviving spouse of a deceased veteran (the Veteran), who had active duty service from July 1970 to February 1972.  The Veteran died in November 2007.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the RO in Houston, Texas.

In January 2015, the appellant presented testimony at a Board hearing, chaired via videoconference by the undersigned Veterans Law Judge, and accepted such hearing in lieu of an in-person hearing before a Member of the Board.  See 38 C.F.R. § 20.700(e) (2014).  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

1.  The immediate cause of the Veteran's death was hemorrhagic shock; conditions leading to the immediate cause of death were gastrointestinal hemorrhage, cirrhosis of the liver, portal hypertension, and hepatitis C.  

2.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder (PTSD), diabetes mellitus (including associated left ventricular hypertrophy, hypertension, onychomycosis, impotence, and peripheral neuropathy of the lower extremities), and muscular and neurological gunshot wound residuals of the left calf. 

3.  The cause of the Veteran's death is not related to service or to any service-connected disability.


CONCLUSION OF LAW

The criteria for D.I.C. based on the cause of death of a veteran are not met.  38 U.S.C.A. §§ 1110, 1131, 1310, 1312, 5103, 5103A(a), (b), (g), 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.310, 3.312 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant is seeking D.I.C. benefits on the basis of a claim of entitlement to service connection for the cause of the Veteran's death.  

D.I.C. benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5.

Generally, a disability may be service-connected if it results from an injury or disease incurred in, or aggravated by, military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

In order for service connection for the cause of a veteran's death to be granted, it must be shown that a service-connected disability caused substantially or materially contributed to cause death.  A service-connected disability is one which was incurred in or aggravated by active service, one which may be presumed to have been incurred during such service, or one which was proximately due to or the result of a service-connected disability.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).

The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). 

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

The immediate cause of death as listed on the death certificate was hemorrhagic shock, with onset hours prior to death.  Gastrointestinal hemorrhage was listed as a condition leading to the immediate cause of death, with onset hours prior to death.  Other conditions leading to the immediate cause of death, but with onset years prior to death, include cirrhosis of the liver, portal hypertension, and hepatitis C.  

Portal hypertension is defined as "abnormally increased blood pressure in the portal venous system, a frequent complication of cirrhosis of the liver."  See Dorland's Illustrated Medical Dictionary 909 (31st ed. 2007).

At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, diabetes mellitus (including left ventricular hypertrophy, hypertension, onychomycosis, impotence, and peripheral neuropathy of the lower extremities related to diabetes mellitus), and muscular and neurological gunshot wound residuals of the left calf.  

It is significant to note that none of the conditions listed on the death certificate as immediate or contributory causes of death are among the service-connected disabilities.  It is uncontested that none of the conditions listed on the death certificate were noted or treated in service or for many decades after service.  Moreover, none of the conditions listed on the death certificate are among the conditions associated with exposure to herbicide agents (see 38 C.F.R. § 3.307, 3.309).  The appellant does not contend that the cause of death was noted or treated during service.  She contends, as expressed in her hearing testimony, that the cause of death had post-service onset, but was proximately due to or a result of the Veteran's service-connected left ventricular hypertrophy, associated with diabetes mellitus.  In alternative argument presented by the Veteran's representative in October 2014, it was asserted that the cause of the Veteran's death is proximately due to or a result of this service-connected PTSD.  The representative noted that, although cirrhosis is not service connected, it is a secondary factor to alcohol abuse which, according to the representative, the veteran used to cope with his symptoms of PTSD.  

The RO obtained a medical opinion regarding the asserted relationship between the cause of death and the Veteran's service-connected disabilities.  In a December 2009 opinion, a VA medical professional opined that it is less likely than not (less than 50/50 probability) that the Veteran's service-connected conditions aggravated and/or contributed to the Veteran's death.  According to the opinion, PTSD, left ventricular hypertrophy secondary to diabetes mellitus, diabetes mellitus with hypertension, onychomycosis, and impotence, and peripheral neuropathy of the left and right lower extremity do not cause hemorrhagic shock, gastrointestinal hemorrhage, cirrhosis of the liver, or hepatitis C.  

There is no medical opinion that purports to relate the cause of death to any service-connected disability, to include PTSD and left ventricular hypertrophy.  Although hospital records leading up to the Veteran's death in November 2007 reflect that the Veteran had an abnormal EKG, reflecting sinus tachycardia, a left axis deviation, and non-specified intra-ventricular conduction block, there is no opinion relating these findings either to the cause of death or to any service-connected disability.  Notably, the death certificate does not mention these findings or similar findings as contributing to or pertinent to the cause of death.  

While lay persons, such as the appellant, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), questions such as the etiology of the hemorrhagic shock, gastrointestinal hemorrhage, cirrhosis of the liver, portal hypertension, and hepatitis C, which caused or contributed to the cause of death in this case, fall outside the realm of common knowledge of a lay person and require specialized medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, while the appellant's written assertions and hearing testimony attributing the cause of the Veteran's death to service-connected disabilities have been considered, this evidence is not competent either to determine the cause of the Veteran's death, or to relate a disease such as hepatitis C to a remote in-service cause.  These assertions amount to conclusory lay statements, which are unsupported by even speculative medical evidence.  

To the extent the appellant relates the onset of hepatitis C directly to service, the Board notes that service connection for hepatitis C was specifically denied during the Veteran's lifetime, in a February 2006 rating decision.  The RO determined that hepatitis C had onset decades after service separation.  Post-service records confirm that hepatitis C was first noted in a July 1997 treatment record; however, the date of initial diagnosis is not specifically noted.  The RO also determined that there was no apparent injury or disease in service, such as tattoos or blood transfusions, and there was no medical evidence purporting to relate hepatitis C to service.  

During his lifetime, the Veteran made assertions of intravenous drug use during service.  He reported that he "was using heroin from 1970-1972," was in a drug rehab program in Vietnam, and was using LSD in Hong Kong in 1971 (see August 15, 1996 VA examination report and September 2002 VA examination report).  However, VA law provides that no compensation shall be paid if a disability is the result of a veteran's own willful misconduct, including the abuse of alcohol and drugs.  See 38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 (2013); see also VAOPGPREC 2-97 (January 16, 1997).  Therefore, these assertions, even if true, do not support a claim of service connection for hepatitis C.

The Board acknowledges the discussion of a Vet Center counselor (Readjustment Counseling Therapist) in July 1996 that The Veteran "feels responsible for the death of several people[... and that it] was at this point during his Vietnam Tour that he became dependent on drugs and alcohol."  While this purports to establish a temporal relationship between the onset of the Veteran's drug and alcohol use and the period when a traumatic event occurred, it does not purport to establish or endorse any sort of causal relationship between the hemorrhagic shock, gastrointestinal hemorrhage, cirrhosis of the liver, portal hypertension, or hepatitis C, which caused or contributed to cause his death, and the Veteran's PTSD.  

An August 2005 VA examination report notes that the Veteran "Started using drugs in Vietnam because it was free and I knew it was kill or be killed."  The Veteran also reported "using cocaine and alcohol that he started 1970 because of the fear of dying in Vietnam.  He reports quitting this habit for the past 15 years."  There is no indication from the report that the examiner endorsed the Veteran's assertions or believed there was a causal connection between the Veteran's PTSD and his hepatitis C, hemorrhagic shock, gastrointestinal hemorrhage, cirrhosis of the liver, or portal hypertension.  The only competent opinion directly addressing this question finds that there is no relationship between any of the Veteran's service-connected disabilities and any of the conditions which caused or contributed to cause his death.

The Board emphasizes that the fact of the Veteran's combat experience in service is not at issue, nor is the fact that a psychiatric disorder resulted from this experience.  The RO has acknowledged this.  The evidence that is lacking in this case is evidence linking the cause of the Veteran's death to PTSD, or to any other service-connected disability.  Based on the only medical opinion to directly address this pertinent question, the Board finds that the cause of death is not related to the Veteran's service, to include as proximately due to or a result of any service-connected disability.  

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which VA is grateful, and that the appellant is sincere in her belief that the Veteran's death was related to his service.  While the Board understands these contentions, in the final analysis, competent medical evidence does not support them.  

Based on the facts found, the Board concludes that service connection for the cause of the Veteran's death is not warranted, and therefore, the criteria for D.I.C. benefits are not met.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

The appellant does not assert that there has been any deficiency in the notice provided to her in December 2007 and December 2009 under the Veterans Claims Assistance Act of 2000 (VCAA) and she has not identified any prejudice resulting from any deficiency.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (no presumption of prejudice on a notice deficiency; the burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency's determination).  See also Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).

The RO has obtained pertinent medical records including the service treatment records and VA outpatient treatment reports.  The RO has also obtained a medical opinion addressing the pertinent issue in this case.  The appellant has made no specific allegations as to the inadequacy of the 2009 opinion.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion).  See also Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

While the Board acknowledges that the rationale for the VA opinion does not provide a detailed explanation of the underlying medical principles involved, this does not render the opinion inadequate.  The adequacy of an opinion comes from the medical professional's understanding of the nature and history of the disability and the conclusive nature of the opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (report was inadequate where VA examiner failed to review prior medical records and did not provide an opinion as to nexus).  There is no deficiency regarding these factors in this case.  

Of course, the United States Court of Appeals for Veterans' Claims (Veterans Court) has clearly held that the weight of a medical opinion is diminished where that opinion is ambivalent, based on an inaccurate factual premise, based on an examination of limited scope, or where the basis for the opinion is not stated.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  However, there is a significant distinction between the assignment of reduced probative weight to an opinion and a finding of inadequacy.  In this case, there is no other competent opinion to weigh against the December 2009 VA opinion, and as already determined, it is not inadequate.  Therefore, the Board may appropriately rely on the opinion in deciding this appeal.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the undersigned Veteran's Law Judge specifically informed the appellant of the bases for the RO's denial of the claim and of the type of evidence necessary to substantiate the claim.  The appellant was informed that a medical opinion had been obtained, and that this opinion was against the asserted link between the cause of death and the Veteran's service-connected disabilities.  The Veteran's Law Judge offered to leave the record open for additional time in order to supplement the record, and specifically, so that the appellant could obtain another medical opinion addressing this question.  The appellant indicated that she did not require any additional time.  

Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim. 


ORDER

Service connection for the cause of death of a veteran (and entitlement to D.I.C.) is denied.




____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


